May 5th, 1811.
Waties, J.,
delivered theopinion of the court. The award must be taken to have decided on the whole matter submitted ; and satisfaction must be implied. . The award performed will,bar any future claim by the plaintiff. The award is, that defendant shall give up to the plaintiff “ the two young ne-groes, &c.” This may be fairly construed to intend what is meant in the submission by the words “ some properly in dispute.” It cannot be fairly construed to mean any other property, because p,o other property is mentioned in the pleadings ; and the demurrer seems to admit that no other property was'submitted.
Motion refused.